Citation Nr: 0213797	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-42 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952, with reserve service from December 1952 to 
December 1956.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, the Board found that 
the veteran had submitted new and material evidence to reopen 
a claim for service connection for a back disability, and 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence is against the claim 
that the veteran has a  current back disability that began 
during or is causally linked to any incident of service, to 
include a claimed back injury. 


CONCLUSION OF LAW

A back disability, to include degenerative disc disease of 
the lumbar spine, was not incurred in or aggravated by active 
service, nor may arthritis of the lumbar spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101 (24), 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the veteran's available post-service VA and private 
medical records with the claims file.  The RO has obtained 
and associated with the veteran's claims file a decision by 
the Social Security Administration (SSA), along with 
corresponding medical records.  In addition, the RO advised 
the veteran of the evidence necessary to substantiate his 
service connection claim by the February 2002 Supplemental 
Statement of the Case (SSOC).  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria which 
govern the criteria for service connection.  A June 2002 SSOC 
informed the veteran of the VCAA and indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claim 
for service connection, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).





Factual Background

The veteran has submitted correspondence directly to VA and 
copies of correspondence he sent to various political 
leaders, testified during a March 1997 RO hearing, and 
provided history and contentions during VA and private 
examinations and outpatient treatment appointments.  While in 
the past the veteran claimed that his current back condition 
was secondary to service-connected residuals of a fracture of 
the left tibia, he now seeks service connection on a direct 
basis.  He contends that he incurred a back condition in 
September 1951 in Germany when he was carrying another 
soldier on his back down a hill.  The veteran fell and 
injured his left knee.  The veteran maintains that his back 
began to hurt at some point after this injury.  He states 
that he began treatment in late 1953 from a Dr. Clark, but 
the doctor was deceased and no records were available.  He 
was then treated by a Dr. Sonkin.  He noted that a 1976 
worker's compensation claim was disputed on the basis that 
the service-related condition pre-existed the work injury.  
The veteran said that from the time of his separation from 
service to an award of SSA disability benefits in 1990 or 
1991, he continued to seek VA and private treatment for his 
back.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records indicate that in 
September 1951 he fell and injured his left knee while 
carrying a man on his back.  Service medical records document 
treatment for the resulting back injury.  A February 1952 
outpatient note provides that the veteran was diagnosed with 
possible sprain of the lumbar spine, and was treated with 
heat.  The remainder of the veteran's service medical 
records, including the report of his separation medical 
examination and his separation medical history, are negative 
for complaints, findings, or diagnoses relating to a  back.  
Regarding the private medical treatment the veteran reported 
receiving shortly after his separation from service, the 
Board notes that November 1994 correspondence from J. S. L. 
provides that the veteran had been a patient of Dr. Sonkin, 
but does not provides dates.  She noted that Dr. Sonkin 
passed away in 1966 and his medical records no longer exist.

A November 1956 private medical report provides that the 
veteran was in good physical condition, other than having a 
left knee condition.

The report of a February 1957 VA examination indicates that 
the veteran complained of intermittent low back pain.  A 
lateral radiographic view showed no definite bony 
abnormalities.  Physical examination of the back was also 
negative.  The diagnosis was low back strain (from history).  

State of Ohio Bureau of Workmen's Compensation award notices, 
dated in March and April 1958, indicate that the veteran was 
awarded compensation from December 14, 1957 to January 23, 
1958.  On a 1988 application for benefits from the Ohio 
Bureau of Worker's Compensation, the veteran reported that he 
injured his lower lumbar back in April 1988 while at work.  
Corresponding 1988 medical records provide that the veteran's 
diagnoses included possible herniated lumbar disc, lumbar 
strain with degenerative arthritis of the lumbar spine and 
lumbar spinal stenosis.

VA and private medical records dated during the 1980's and 
1990's diagnose the veteran with a variety of back 
conditions, including lumbosacral strain, lumbar spondylosis 
with sciatica, arthritic changes of the back, mild 
degenerative changes of the lumbar area, and degenerative 
disc disease.  Most of the treatment reports address current 
findings and are negative as to the history or etiology of 
the veteran's complaints.

Some medical records do address the etiology of the veteran's 
post-service back complaints.  A February 1992 statement from 
F.L.S., M.D., provides that he treated the veteran for a low 
back injury in 1972.  (The veteran served on active duty from 
January 1951 to December 1952, with reserve service from 
December 1952 to December 1956.)  An August 1988 outpatient 
report from the Mayfield Neurological Institute, Inc., 
provides that the veteran had been seen since the end of 
April 1988 with a history of low back pain, following an 
industrial injury.  The veteran was noted to have a previous 
history of low back pain in 1976 when he had a similar pain 
after a similar work injury.  The veteran reported a 1951 
injury to the left lower extremity, but did not mention any 
1951 back injury.  

A February 1989 physical therapy evaluation from Adams County 
Hospital provides that the veteran reported being involved in 
an injury while at work in April 1988, at which time he 
injured his lower back.  

In a March 1991 medical report, a private doctor reported 
that the veteran had not worked since August 1990.  He had 
returned to work approximately five days earlier and on the 
day prior he had injured his back.  The private doctor stated 
that the veteran was permanently disabled due to the back 
injury.  December 1994 correspondence from the Adams County 
Hospital indicates that it did not have files available from 
the 1950's on the veteran, and that radiographic films from 
the 1950's were not available as they were kept on site for 
five years and then destroyed.  

A January 1998 VA outpatient treatment report provides an 
impression of chronic service-connected low back pain.  The 
report does not indicate that the veteran's service medical 
records were reviewed.  

In response to attempts by the RO to obtain additional 
treatment records, a March 1998 VA statement indicates that 
records from 1957 were destroyed.  

The report of a December 2000 VA examination provides that 
the veteran's claims file was extensively reviewed in 
connection with the examination.  The report provides 
detailed review of the veteran's past medical treatment as 
well as diagnostic and clinical test results.  The examiner 
specifically reviewed the veteran's service medical history, 
including the February 1952 notation of possible lumbar 
sprain and treatment notes following the veteran's September 
1951 left knee injury that were negative for any mention of 
the back.  The examination report provides the veteran's 
current back complaints, which included constant low back 
pain of varying intensity, episodes of flare-ups and the use 
of back braces.  Objective findings were provided.  They 
resulted in a diagnosis that the veteran suffered from 
chronic lumbosacral strain with mild radicular findings.  The 
veteran had evidence for both degenerative disc disease and 
degenerative joint disease.  

The examiner stated that there was no evidence in the 
veteran's service medical records or his subsequent records 
to indicate that his back condition had its onset during 
military service.  The veteran himself was noted to have 
provided the history of having two intercurrent post-service 
injuries, one in 1976 and the other in 1988.  The examiner 
observed that the veteran had only one mention of a possible 
lumbosacral strain during his military service, with no 
residuals shown on the Reports of Medical Examinations or on 
the reports of his early disability examinations.  The 
examiner therefore opined that the etiology of the veteran's 
back condition seemed most likely due to his working 
experience long after military service.  The examiner stated 
that it was his or her medical opinion that it was at least 
as likely as not that the veteran's back condition is both 
causally and etiologically related to a post-service injury, 
including work-related injuries sustained in 1958 (sic), 1976 
and 1988.  

The examiner stated that the rationale for these opinions was 
based on the veteran's own stated history and his objective 
medical records, in which there was no mention of back 
problems prior to 1976.  The examiner stated that the 
opinions were not speculative but rather were based on 
careful review of the medical record back to and including 
the original injury sustained in September 1951.  The 
examiner observed that the medical rationale was quite 
simple.  There was no documented evidence in the medical 
record at any point to support the contention that the 
veteran injured his back when he sustained a fracture of the 
left knee in September 1951.  The examiner observed that the 
objective medical history in this case was that any and all 
back conditions occurred after military service.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  In this regard, the Board notes that it is 
the Board's responsibility to determine the probative weight 
of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board also recognizes that the January 1998 VA outpatient 
treatment report gives the veteran an impression of 
"service-connected" low back pain, apparently based on the 
veteran's own history of an inservice back injury.  While the 
veteran was competent to relate such a history, there is no 
indication that the VA doctor based the etiological opinion 
on an additional review of the veteran's objective service 
medical records or post-service medical records.  Thus, it is 
entitled to little probative weight.  However, while the 
service medical records do note a single possible lumbar 
sprain, in February 1952, subsequent service medical records 
are completely negative for relevant complaints, findings, or 
diagnoses.  Moreover, the veteran's post-service medical 
records provide evidence of several intercurrent back 
injuries.  A November 1956 private medical report is negative 
for a left knee condition.  Records from the Ohio Bureau of 
Worker's Compensation also indicate back injuries in 1957 and 
1988.  The November 1994 correspondence does not provides 
date of treatment by Dr. S.

The Board finds that the December 2000 VA examination report 
is compelling evidence against the veteran's claim.  It is 
probative because it includes a review of the entire medical 
record, including the veteran's service and post-service 
medical records.  The examiner refers to specific facts in 
the record in order to support and explain the conclusions 
that there is no etiological relationship between a current 
low back disability and service, and the examiner added that 
it is at least as likely as not that the veteran's chronic 
lumbosacral strain with mild radicular findings, with 
evidence for both degenerative disc disease and degenerative 
joint disease, is causally related to post-service injuries, 
including work-related injuries sustained in 1958, 1976 and 
1988.

Thus, VA did obtain an examination that addresses the 
contended causal relationship in compliance with the duty to 
assist the veteran (38 U.S.C.A. § 5103A(d)) and that opinion 
unequivocally goes against the claim.  That is, the physician 
who examined the veteran in December 2000, after reviewing 
the relevant medical evidence in the claims file, opined that 
there is no etiological relationship between a current low 
back disability and any incident of service, to include the 
claimed low back injury and the notation of a lumbosacral 
strain.  The physician provided a sound rationale for his 
medical opinion.  As noted above, the January 1998 VA 
outpatient treatment report that included an impression of 
"service-connected" low back pain has no probative value as 
it was based on the veteran's self- reported history rather 
than a review of the record (Swann v. Brown, 5 Vet. App. 229 
(1993)) and it contained no rationale.

The only other evidence in support of his claims are the 
veteran's statements. However, there is no indication that 
the appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, his statements 
regarding the cause of his back disabilities are insufficient 
to support his claim for service connection for a back 
disorder, to include degenerative disc disease of the lumbar 
spine.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for a back disability, to include 
degenerative disc disease of the lumbar spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

